IN THE SUPREME COURT OF THE STATE OF NEVADA


                MCGUIRE HOLDINGS LTD.,                                 No. 83638
                Appellant,
                vs.
                BETFRED INTERNATIONAL                                    FRiED
                HOLDINGS, LTD.,
                Res s ondent.                                             OCT 11 2021
                                                                         17:LIZAB    51 A.
                                                                                        BRO'n1
                                                                                F•   PRES1r

                                                                            DEM        CLERK


                                        ORDER OF AFFIRMANCE
                            This is an appeal from a district court order dismissing a
                contract action for lack of personal jurisdiction. Eighth Judicial District
                Court, Clark County; Nancy L. Allf, Judge.1
                            Appellant McGuire Holdings, Ltd., a Bahamian company with
                its principal place of business in Florida, and respondent Betfred
                International Holdings, Ltd., a United Kingdorn company with its principal
                place of business in the United Kingdom, entered into a letter of intent
                (LOI) generally requiring McGuire to help Betfred obtain a contract to
                provide sportsbook betting services for nonparty Mohegan Gaming. Betfred
                placed a bid to provide sportsbook services for a Mohegan Gaming casino
                property in Connecticut, but Mohegan Gaming awarded the contract to a
                third party. After learning that it did not win the Connecticut bid, Betfred
                told McGuire that it had ceased its negotiations with Mohegan Gaming.
                Thereafter, Betfred continued its efforts to expand its business into the
                United States, establishing several U.S.-based subsidiaries including
                Betfred Sports USA, LLC (Betfred USA) and Betfred Nevada, LLC (Betfred
                Nevada). Betfred Nevada later entered into a contract with a subsidiary of



SUPREME COURT          'Pursuant to NRAP 34(f)(1), we have determined that oral argument
         OF
      NEVADA    is not warranted in this appeal.
(0) I 947A
                                                                        7_ z-                2.020
                Mohegan Gaming to run the sportsbook for the Virgin Hotel & Casino in
                Las Vegas, Nevada. After Betfred denied McGuire's request to enter into a
                full form agreement providing McGuire a share of Betfred's revenues as
                stated in the LOI, McGuire sued Betfred in Nevada for breach of that
                agreement. After a hearing, the district court dismissed the complaint,
                purportedly with prejudice, finding that it could not exercise personal
                jurisdiction over Betfred. McGuire appealed this decision.
                             We review the district court's jurisdictional determination de
                novo and its factual findings for clear error. See Fulbright & Jaworski, LLP
                v. Eighth Judicial Dist. Court, 131 Nev. 30, 35, 342 P.3d 997, 1001 (2015)
                (reviewing a district court's determination of personal jurisdiction de novo);
                Dogra v. Liles, 129 Nev. 932, 936, 314 P.3d 952, 955 (2013) (explaining that
                this court reviews a district court's factual findings regarding personal
                jurisdiction for clear error). "When a nonresident defendant challenges
                personal jurisdiction, the plaintiff bears the burden of demonstrating that
                Nevada's long-arm statute grants jurisdiction over the defendants and that
                the exercise of that jurisdiction comports with the principles of due process."
                Tricarichi v. Coop. Rabobank, U.A., 135 Nev. 87, 90, 440 P.3d 645, 649
                (2019) (citing Fulbright, 131 Nev. at 36, 342 P.3d at 1001 (citing NRS
                14.065)).
                             McGuire first argues that reversal is warranted because the
                district court did not resolve the parties' factual disputes in its favor when
                considering Betfred's motion to dismiss. See id. at 90-91, 440 P.3d at 649
                (providing that, when considering whether the plaintiff has established a
                basis for the court to exercise personal jurisdiction over a defendant, the
                district court "must . . . resolve factual disputes in the plaintiff s favor"). We
                disagree and note that, even construing those facts in McGuire's favor,

SUPREME COURT
                McGuire still fails to make a prima facie showing that Nevada courts can
        OF
     NEVADA

                                                        2
10) 1947A
                        properly exercise jurisdiction over Betfred in this action.   See Trump v.

                        Eighth Judicial Dist. Court, 109 Nev. 687, 692, 857 P.2d 740, 743 (1993)
                        ("When a challenge to personal jurisdiction is made, the plaintiff has the
                        burden of introducing competent evidence of essential facts which establish
                        a prima facie showing that personal jurisdiction exists." (quoting Abbott-
                        Interfast Corp. v. Eighth Judicial Dist. Court, 107 Nev. 871, 873, 821 P.2d
                        1043, 1044 (1991))).
                                    McGuire argues that it presented prima facie evidence that
                        Betfred had sufficient contacts with the State of Nevada such that requiring
                        Betfred to defend this action in Nevada would not be unreasonable or
                        otherwise "offend traditional notions of fair play and substantial justice."
                        Arbella Mut. Ins. Co. v. Eighth Judicial Dist. Court, 122 Nev. 509, 512, 134
                        P.3d 710, 712 (2006) (internal quotation marks omitted). McGuire claims
                        it presented evidence that Betfred "purposefully availed [itself] of the
                        privilege of acting in Nevada," Tricarichi, 135 Nev. at 92-93, 440 P.3d at
                        651, because Betfred met with McGuire and Mohegan Gaming in Las Vegas
                        to discuss Betfred's bid to operate Mohegan Gaming's Connecticut
                        sportsbook. Although it is undisputed that the parties met on one occasion
                        in Las Vegas, there is neither any evidence that the parties met in Nevada
                        for this express purpose, nor any evidence that Betfred's "acts [at that
                        meeting] were expressly aimed at Nevada." Id.; compare with Firouzabadi
                        u. First Judicial Dist. Court, 110 Nev. 1348, 1355-56, 885 P.2d 616, 621
                        (1994) (concluding that sufficient minimum contacts were established when
                        a party attended a trade convention in Nevada because the parties' claims
                        ar[o]se from [an] agreement[ ] that w [as] negotiated and entered into at
                        th[at] trade show"). Indeed, the parties fully negotiated and executed the
                        LOI which forms the basis of McGuire's claims before coming to Nevada,

SUPREME COURT
                        and the district court's finding that the parties met in Nevada simply
        OF
     NEVADA

                                                             3
(01 1947A    41410tro
                because they "were all in the same place at the same time" is supported by
                substantial evidence.2 See Elizondo v. Hood Mach., Inc., 129 Nev. 780, 784,
                312 P.3d 479, 482 (2013) (explaining that this court will only overturn a
                district court's factual findings for clear error "if they are not supported by
                substantial evidence" (internal quotation marks omitted)).
                             We also conclude that McGuire failed to show that Betfred's
                relationships with Betfred USA and Betfred Nevada are anything more
                than typical parent-subsidiary relationships such that McGuire cannot rely
                on the agency theory to assert jurisdiction over Betfred. See Viega GmbH
                v. Eighth Judicial Dist. Court, 130 Nev. 368, 378, 328 P.3d 1152, 1158
                (2014) ("Corporate entities are presumed separate, and thus, indicia of mere
                ownership are not alone sufficient to subject a parent company to
                jurisdiction based on its subsidiary's contacts."). Indeed, while McGuire has
                demonstrated common rnanagement, it has not demonstrated that Betfred
                exercises such control over its subsidiaries' internal affairs as to have "in
                effect taken over performance of the subsidiary's day-to-day operations." Id.
                at 378-79, 328 P.3d at 1159 (internal quotation marks omitted).           And




                      2 As the district court found, the parties met while they were all in Las
                Vegas attending the Global Gaming Expo. Unlike some cases in which a
                single contact with a forum is sufficient to establish minimum contacts for
                purposes of personal jurisdiction, see, e.g., Balzer v. Eighth Judicial Dist.
                Court, 116 Nev. 527, 533-34, 999 P.2d 1020, 1024 (2000) (concluding that a
                single-night hotel stay was sufficient to establish specific jurisdiction
                because the subject injury arose from that hotel stay), there is no evidence
                that the parties agreed to come to Las Vegas for the sole purpose of Betfred
                continuing negotiations with Mohegan Gaming, see Tricarichi, 135 Nev. at
                94, 440 P.3d at 652 (providing that, to establish specific personal
                jurisdiction, "the claims [must] arise from [the defendant's] activities in
                connection with Nevada" or otherwise "have a specific and direct
                relationship ... to the [defendant's] forum contacts" (internal quotation
SUPREME COURT   marks omitted)).
        OF
     NEVADA

                                                      4
(0) I947A
                McGuire has not established that Betfred USA or Betfred Nevada are the
                same entities as Betfred such that it can impute their Nevada contacts to
                Betfred to establish jurisdiction under an alter ego theory. See id. at 376,
                328 P.3d at 1157 (discussing the alter ego theory of imputing jurisdictional
                contacts of a subsidiary to its parent company). Because McGuire failed to
                produce evidence that Betfred had sufficient minimal contacts with Nevada,
                we conclude that the district court did not err in finding it lacked personal
                jurisdiction over Betfred.
                              Finally, we reject McGuire's alternative argument that this
                court should reverse because the district court dismissed the complaint
                "with prejudice." Although the words "with prejudice" typically indicate a
                dismissal on the merits, NRCP 41(b) provides that a dismissal for lack of
                jurisdiction does not "operate [] as an adjudication on the merits," and
                McGuire cites to no authority which requires reversal on this basis.3 Based
                upon the foregoing, we
                              ORDER the judgment of the district court AFFIRMED.4




                                         Parra guirre


                                                                                      , Sr. J.
                Herndon

                      3McGuire's   remaining arguments do not warrant reversal. We reject
                McGuire's argument that the district court erroneously found that the LOI's
                choice-of-law provision was a forum selection clause. Because the district
                court dismissed McGuire's amended complaint for a lack of personal
                jurisdiction, not for improper venue, it appears that this was merely a
                scrivener's error.

                      4 The  Honorable Mark Gibbons, Senior Justice, participated in the
SUPREME COURT
         OF
                decision of this matter under a general order of assignment.
      NEVADA


((J) I 947A
                                                        5
                cc:   Hon. Nancy L. Allf, District Judge
                      Persi J. Mishel, Settlement Judge
                      Akerman LLP/Las Vegas
                      Morgan & Morgan, P.A./Orlando
                      Pisanelli Bice, PLLC
                      Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA

                                                    6